        CASE 0:19-cr-00104-JNE-TNL Doc. 124 Filed 10/25/19 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                       Criminal No. 19-CR-104(3)(JNE/TNL)

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                      GOVERNMENT’S INITIAL
        v.
                                                      SENTENCING POSITION
                                                      PLEADING
 MASON PAUL STUHLDREHER,

                      Defendant.


       COMES NOW the United States of America, by and through its undersigned

attorneys, Erica H. MacDonald, United States Attorney for the District of Minnesota, and

Allen A. Slaughter Jr., Assistant United States Attorney, and submits the following position

on sentencing.

       Mason Paul Stuhldreher (Defendant) pleaded guilty on August 2, 2019, to

conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A), and 846. Due to the large volume of drugs attributable to the conspiracy, the

parties stipulated in the plea agreement the belief that a base offense level of between 36

and 38 applied, depending upon any purity results. Plea Agreement (Agreement) at ¶ 6;

Pre-Sentence Report (PSR) at ¶ 7. Defendant also acknowledged that a reckless

endangerment enhancement applied, namely for his flight from law enforcement in a motor

vehicle. Agreement at ¶ 6. With an anticipated criminal history of IV, the Agreement

detailed possible advisory Guidelines sentencing ranges of between 235 to 293 months and

292 to 365 months imprisonment. Id.
        CASE 0:19-cr-00104-JNE-TNL Doc. 124 Filed 10/25/19 Page 2 of 5




       The PSR is not consistent with the plea agreement, in that it recommends a guideline

range lower than the potential ranges contemplated by the parties under the plea agreement.

PSR ¶¶ 111, 112. Specifically, the PSR finds an adjusted offense level of 35 and criminal

history category III apply, resulting in an Advisory Guidelines recommended range of 210

to 262 months imprisonment. See PSR, ¶¶ 46-56, 75-77, 110. The government submits that

a term of 236 months imprisonment – the middle of the applicable guidelines range – is the

appropriate prison disposition here, followed by a term of five years supervised release.

                                        Discussion

       The Court must determine what constitutes a reasonable sentence as guided by the

factors of Title 18, United States Code, Section 3553(a). As a first step, the Court must

determine the applicable Sentencing Guidelines. Although the Guidelines are advisory, the

Court must “remain cognizant of them throughout the sentencing process.” Gall v. United

States, 552 U.S. 38, 50 n.6 (2007). Indeed, a court may “‘rest [its] decision upon the

Commission’s own reasoning that the Guidelines sentence is a proper sentence (in terms

of § 3553(a) and other congressional mandates) in the typical case’ if the court finds that

the case before it is typical.” United States v. Robinson, 516 F.3d 716, 718 (8th Cir. 2008)

(quoting Rita v. United States, 551 U.S. 338, 357 (2007)). In addition to considering the

Guidelines, Section 3553(a) requires the Court to analyze a number of factors, including

the nature and circumstances of the offense, the history and circumstances of the defendant,

the need for the sentence to reflect the seriousness of the offense, the need for deterrence,

the need to protect the public from further crimes of the defendant, and the need to avoid

unwarranted disparities. 18 U.S.C. § 3553(a).


                                             2
        CASE 0:19-cr-00104-JNE-TNL Doc. 124 Filed 10/25/19 Page 3 of 5




                     The Nature and Circumstances of the Offence

       The government agrees with the PSR’s general description of defendant’s criminal

acts as part of his drug distribution activities. See PSR ¶¶ 21-38. In summary, in early 2018

Rochester Police Department investigators began an investigation into the Hines Drug

Trafficking Organization (DTO) – a methamphetamine distribution concern that was

plaguing Rochester’s streets. After agents unearthed the conspiracy through a combination

of investigative tools, they obtained and executed a search warrant at the heart of the

conspiracy – namely the home of co-defendant Matthew Hines. PSR ¶ 31. As agents

approached to execute the search warrant, they observed Defendant (previously known to

be a Hines DTO distributor) enter a white GMC Jimmy, pull out of the driveway, and flee

at a high rate of speed. Id. During the pursuit, three packages of methamphetamine were

thrown from Defendant’s vehicle, totaling 1,413 grams of actual methamphetamine. Id.

Meanwhile agents recovered amounts of methamphetamine from the Hines residence.

       Defendant’s actions were neither low-level nor small-scale. Instead, he is

considered an average participant. PSR ¶ 37. He was a sub-distributor supplied by Hines.

Id. He is accountable for 1,978.94 grams of methamphetamine (actual) and 357 grams of

mixture methamphetamine. Id. He clearly facilitated the Hines DTO – best demonstrated

by the fact that on February 9, 2019, Defendant obtained a substantial portion of Hines’

methamphetamine, just provided to Hines by his supplier Aguirre-Rea only hours before.

Meanwhile, he fled from law enforcement at a high rate of speed, endangering himself,

agents and the public generally.




                                             3
         CASE 0:19-cr-00104-JNE-TNL Doc. 124 Filed 10/25/19 Page 4 of 5




                              Defendant’s Criminal History

       The government does not dispute the PSR’s findings, despite the fact that PSR’s

criminal history categorization of III is less than anticipated in the Agreement. Defendant

has an extensive history of driving-related conduct. He also has a history of illicit controlled

substance convictions, including felony offenses in 2008 (5th degree possession) and 2014

(1st degree sale). The PSR’s analysis and resulting calculus of 7 points (resulting in a

criminal history category III) are precisely the clear demonstration of how Defendant is a

recidivist offender who has up to now had little regard for court terms of supervision; a

person who has been nonplussed by shorter jail terms. 1 The categorization also

demonstrates Defendant’s propensity to reoffend. For these reasons, while many of

Defendant’s arguments may apply to general 3553(a) analysis, a downward departure in

the first instance is not warranted.

                                Defendant’s Characteristics

       The PSR provides detailed and extensive information regarding Defendant’s

characteristics. PSR ¶¶ 80-100. The PSR also demonstrates Defendant had multiple

opportunities to modify his decision-making; still he chose to once again distribute a

controlled substance. Like his co-defendants, Defendant made deliberate choices to

facilitate the goals of this DTO. His choices helped Hines’s Rochester operations flourish.

February 9, 2019, was just a day in the life of the DTO.




1
  Defendant committed the controlled substance offense at issue while on court terms of
supervision for a preceding controlled substance crime. PSR ¶ 64.

                                               4
         CASE 0:19-cr-00104-JNE-TNL Doc. 124 Filed 10/25/19 Page 5 of 5




                                     Recommendation

       With this background, the government respectfully requests a disposition of 236

months imprisonment – the middle of the applicable Guidelines range – because the

circumstances of Defendant’s offense combined with the remainder § 3553(a)

considerations deserve such a term. Defendant was a successful drug dealer who facilitated

Matthew Hines’s efforts specifically and the Hines DTO generally. He is responsible for

an extensive amount of methamphetamine distribution activity, and should be held

accountable for the poison he helped foist upon the streets of Rochester, Minnesota. The

government also asks the Court to render its final determination in light of all of the factors

set forth in 18 U.S.C. § 3553(a) relevant here, including those presented at sentencing and

any additional submissions by the parties.



Dated: October 25, 2019                            Respectfully,

                                                   ERICA H. MacDONALD
                                                   United States Attorney

                                                   s/ Allen Slaughter
                                                   BY: ALLEN A. SLAUGHTER JR.
                                                   Assistant U.S. Attorney
                                                   Attorney ID Number 301668




                                              5
